Citation Nr: 1142248	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-39 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for right hand disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The Veteran has not had PTSD at any time during the period of this claim. 

2.  The Veteran has not had right hand disability at any time during the period of this claim. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  Right hand disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant was provided adequate VCAA notice in a letter dated in July 2006, prior to the issuance of the November 2006 rating decision on appeal.  This letter included information relevant to the development of the Veteran's claims, including a PTSD questionnaire.  The Veteran did not return the questionnaire.  

The Board also finds the appellant has been afforded adequate assistance in regard to the claims.  The appellant's service treatment records (STRs) are associated with the record.  The Veteran has not identified any post-service treatment records despite being asked to do so by the RO in the July 2006 letter.  He submitted records from his employer showing he was counseled for hostility and inappropriate behavior in the workplace from 1992 to 2003.  He also submitted letters from his mother and brother in May 2007 indicating that his behavior was bad following service whereas prior to service it was not bad.  Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.  

The appellant was not afforded a VA medical examination in regard to the claims.  There is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorders in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected disorder and the currently claimed disorders.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  There was no indication of PTSD in service and no current mental health treatment notes, either from VA or a private provider.  Moreover, although he was noted to have a non-disabling osteoma of the right middle finger in service, the condition was not noted on the discharge physical examination and there has been no treatment for any such disability since service.  The Veteran's representative urges that the Veteran should be afforded a VA examination to ascertain whether he has PTSD because he has submitted evidence of trouble getting along with is employer and his coworkers and his medals for his marine service include a Bronze Star Medal with V device.  However, the Veteran has not sought mental health treatment either in service or after service and a mental health problem has not been has not been attributed to service by any medical provider.  As to the right hand, he urges that the notation of an osteoma in service warrants an examination to determine whether there is current disability despite the over forty years of lack of complaint or treatment.  

Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that the Veteran has a current disorder, PTSD or a right hand disability, which is in any way related to his period of service or to any service-connected disorder.  Given these matters of record, there is no competent evidence that the aforementioned claimed conditions may be associated with the claimant's active military service or a service-connected disorder.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  Id.  

Accordingly, the Board will address the merits of the claims.

 Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, service connection for PTSD based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


 Right Hand Disability

The Veteran asserts that he has current right hand disability related to service.  The upper extremities were considered normal in the August 1965 enlistment examination.  In January 1968, the Veteran was hospitalized for treatment of a Brodie's abscess of the right ring finger.  The Veteran reported that he had a human bite to the finger three years earlier.  He was treated at that time.  In a Replacement of Health Records examination in November 1968, the Veteran was evaluated for retention.  He was noted to have a right middle finger osteoma secondary to an infection, dorsum, no loss of motion, which was not considered disabling.  He was found qualified for duty.  Upper extremities were found to be normal on the September 1969 separation examination.  

There is no documented complaint or finding of right hand disability post service.  In his claim, the Veteran simply indicates that right hand disability began in 1967 and when asked to describe the circumstances he responded to see the STR's.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, the evidence of record does not show that the Veteran has currently diagnosed right hand disability.  The Board notes that the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In light of the foregoing, the Board finds that service connection for right hand disability is not warranted.

In making this determination, the Board has considered the Veteran's own statements in support of his claim inasmuch as he vaguely indicates that there is some current right hand disability.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation or diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.  In the present case, the determinative issue is one of medical diagnosis; thus, the Veteran is not competent to provide evidence on the issue.  

As explained above, the medical evidence shows no right hand disability at anytime during the pendency of this claim.  Therefore, the claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for right hand disability is not warranted.

PTSD

The Veteran asserts that he has PTSD due to his service.  STR's indicate that the Veteran did not complain of or seek treatment for mental illness.  There is no indication of mental health abnormality in the STR's.  Medical examination reports dated in June 1966, November 1968, January 1969 and September 1969 reflect normal psychiatric evaluations.  

The Veteran also submitted records from his employer showing he was counseled for hostility and inappropriate behavior on the job from 1992 to 2003.  He also submitted letters from his mother and brother indicating that his behavior was bad following service whereas before service it had been good.  

A review of the Veteran's DD Form 214 shows that he served as an engineer mechanic in the Marine Corps including in the Republic of Vietnam.  He had four months of foreign service.  Awards and decorations included the National Defense Service Medal, Vietnam Campaign Medal with Device, Bronze Star Medal with V, Vietnam Service Medal with 1*, Air Medal, 6th award and Pistol Expert Badge and Sharpshooter Badge.  

The Board acknowledges the Veteran's service in the Republic of Vietnam.  However, he has not sought any mental health treatment and there is no competent evidence that he currently has PTSD related to his active service. 

Specifically, there is no medical evidence indicating that the Veteran has PTSD.  While the Veteran might sincerely believe that he has PTSD that is related to service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, the Board does not find that the records of the Veteran's difficulties with his employer are competent evidence of PTSD.  

The Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there is no evidence of record showing that the Veteran has been diagnosed with PTSD.  Again, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, the evidence of record does not show that the Veteran has currently diagnosed PTSD.  

The Board has considered the Veteran's own statements in support of his claim as well as those of his brother and mother.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, his mother or brother, as lay persons, have not been shown to be capable of making medical conclusions, thus, the statements regarding causation or diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran and his mother and brother are competent to report what comes to them through the senses, they does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, they cannot provide a competent opinion regarding diagnosis and causation.  In the present case, the determinative issue is one of medical diagnosis; thus, the Veteran, his mother and brother are not competent to provide evidence on the issue.  

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.  

Service connection for right hand disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


